EXECUTIVE EMPLOYMENT AGREEMENT
 
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by
and between Fuqi International, Inc. (“Company”), a Delaware corporation, and
Kim K. T. Pan (“Executive”), as of June 17, 2011 (US Time) and effective on the
date indicated below.  (Company and Executive are sometimes referred to herein
as “Party” or collectively as the “Parties.”)
 
RECITALS
 
WHEREAS, by consent of its Board of Directors, Company desires to hire Executive
to serve as Chief Executive Officer and President to manage the Company and its
day-to-day operations in China;
 
WHEREAS, Executive is willing to be employed by the Company and provide services
to the Company under the terms and conditions stated herein;
 
WHEREAS, Company and Executive now mutually desire to enter into this Agreement
as approved by the Board of Directors;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, and for other good and valuable consideration, and
intending to be legally bound, it is hereby agreed by and between the Parties
hereto as follows:


ARTICLE 1


EMPLOYMENT


Company hereby employs Executive and Executive hereby accepts employment from
Company, effective as of June 17, 2011 (the “Effective Date”), to serve as Chief
Executive Officer and President of the Company to be located in Shenzhen or Hong
Kong, China as determined in the sole discretion of the Board of
Directors.  Executive agrees to perform the services and to comply faithfully
with his obligations of employment, under the terms and conditions specified in
this Agreement, and pursuant to the policies and procedures of the Company that
may be issued from time to time.


ARTICLE 2
 
TERM
 
Section 2.1Term.  The term of this Agreement shall be for a period of Five (5)
years commencing on the Effective Date (the “Term”) and shall expire on the
expiration date of the Term (the “Expiration Date”), unless terminated earlier
pursuant to the provisions of Article 5 of this Agreement.  The Parties may
agree to renew or extend the Term of this Agreement, provided that any such
agreement is in writing and signed by the parties.
 
 
- 1 of 12 -

--------------------------------------------------------------------------------

 

 
ARTICLE 3
 
COMPENSATION AND BENEFITS
 
Section 3.1 Base Salary.  For all of the services to be rendered by Executive
hereunder, Company shall pay to Executive an annual base salary of Three Hundred
Fifty Thousand Dollars (US $350,000) (“Salary”), beginning on the Effective Date
of this Agreement.  This Salary shall be paid in accordance with the Company’s
regular payroll practices, as in effect from time to time, and shall be subject
to standard payroll deductions and withholdings as required by applicable law,
including, but not limited to, any required PRC, Hong Kong or other applicable
tax withholdings.
 
Section 3.2 Adjustment to Salary.  Executive’s Salary will be reviewed at least
annually and may be adjusted from time to time by the Compensation Committee or
Board of Directors in their absolute discretion, the determination of which
shall be based upon such standards, guidelines and factual circumstances as the
Compensation Committee or Board of Directors deems relevant.
 
Section 3.3 Annual Performance Bonus.  In addition to Salary, Executive shall be
eligible to receive an annual bonus based upon Executive’s performance for the
preceding year as determined by the Board of Directors or the Compensation
Committee of the Company, in their sole discretion, the determination of which
shall be based upon such standards, guidelines and factual circumstances as the
Board of Directors or its Compensation Committee deems relevant, including,
without limitation, the operating results for the Company during such calendar
year, the importance of the efforts of Executive in achieving such operating
results and the achievement by the Company and/or Executive of performance goals
previously established by the Board of Directors for such contract year.  The
performance bonus review for Executive shall occur at such times consistent with
the Company’s compensation policy and procedures for executive officers.  The
annual performance bonus shall be up to seventy-five (75%) of the Salary.  Any
payout for 2011 will be pro rata, determined based on the Executive performance
from the Effective Date through remainder of 2011.  Bonuses granted to Executive
under this Section 3.3, if any, shall be paid no later than as is consistent
with the Company’s policies for payment of annual incentive bonuses to its
executive officers, and in order to be eligible to earn the bonus, Executive
must be employed by the Company on the bonus payment date.
 
Section 3.4 Restricted Stock Award.
 
(i) The Company will also grant the Executive, as of the Effective Date, one
hundred twenty five thousand (125,000) shares of restricted stock (the
"Restricted Stock Award”).
 
(ii) 31,250 shares of the Restricted Stock Award shall vest over a four-year
period on each of the anniversaries of the Effective Date, commencing one year
after the Effective Date and subject to the Executive’s continued employment by
the Company under the terms and conditions of this Agreement through the
respective anniversary.
 
 
- 2 of 12 -

--------------------------------------------------------------------------------

 
 
(iii) The Restricted Stock Award shall be granted under the Fuqi International,
Inc. 2009 Omnibus Incentive Plan (the “Plan”) and shall be subject to such
further terms and conditions as set forth in a written restricted stock
agreement to be provided by the Company to the Executive to evidence the
Restricted Stock Award under the Plan, a form of which is attached hereto as
Exhibit A.  The Executive acknowledges that the Restricted Stock Award will not
be registered under the Securities Act of 1933, as amended (the "Securities
Act"), and may not be offered, sold or otherwise transferred unless such
securities are included in an effective registration statement under the
Securities Act or an opinion of counsel has been delivered to the effect that
registration of such securities is not required.
 
(iv) Upon a Change in Control, as defined in the Plan, any portion of the
Restricted Stock Award that have not previously vested or terminated under the
terms of the grant shall be immediately and fully vested as of such date of the
Change of Control.
 
Section 3.5 Other Equity and Non-Equity Based Awards. Starting in 2012, the
Executive shall be eligible to receive grants of equity and non-equity based
awards under any compensation plan of the Company that is made generally
available to the Company’s senior executives, provided that the amount, timing,
and other terms of any future grant shall be determined in the sole discretion
of the Compensation Committee and Board.
 
Section 3.6 Health and Welfare Benefits.  Executive shall be eligible to
participate in health and welfare plans that the Company generally makes
available to other executives of the Company.  The Company reserves the right in
its sole discretion to modify, amend or change the terms and applicable
provisions of any such benefit plan or benefit plan providers at any time.
 
Section 3.7 Vacation.  During the Term, the Executive shall be entitled to
vacation, holiday and sick leave at levels commensurate with those provided to
other senior level executives of the Company, in accordance with the Company’s
vacation, holiday and other paid time off policies; provided, however that the
Executive shall be entitled to four (4) weeks paid vacation each calendar year,
prorated in respect of any period of employment of less than twelve (12) months
in a calendar year.
 
Section 3.8 Reimbursement of Expenses.  Executive shall be reimbursed for
reasonable travel, hotel, entertainment, and other business related
expenses.  All reimbursement of expenses are subject to the Company’s policies
in effect at the time on pre-approval of certain business expenses and
reimbursement procedures.  Executive shall produce satisfactory supporting
vouchers, receipts, and other documentation in connection with such expenses
before such reimbursement is made in accordance with applicable Company policy.
 
Section 3.9 Relocation Expense. Executive agrees to relocate to and work in the
Shenzhen or Hong Kong, China, as determined in the sole discretion of the Board
of Directors,  and the Company shall provide the Executive an allowance for
relocation in the amount of $35,000 in connection with the Executive’s and his
family’s relocation from Katy, Texas, including temporary accommodation.
 
 
- 3 of 12 -

--------------------------------------------------------------------------------

 
 
Section 3.10 Indemnification.   Company agrees to hold harmless and indemnify
the Executive to the fullest extent permitted by law, as such may be amended
from time to time, with respect to any acts or nonaction the Executive may have
committed during his employment in his capacity as the Chief Executive Officer
and President of the Company or by reason of the fact that he is or was a
director of the Company or serves in any capacity for any other person or entity
at the request of the Company.  Additional terms of the indemnification shall be
set in an indemnification agreement to be executed by the Company and the
Executive.
 
ARTICLE 4
 
DUTIES AND RESPONSIBILITIES
 
Section 4.1 Duties of Executive.  Executive shall have the overall
responsibility as Chief Executive Officer and President for the management and
operation of the Company, and shall perform all duties and responsibilities and
have such powers which are commonly incident to the position of Chief Executive
Officer and President, as well as any additional responsibilities and authority
as may be from time to time assigned or delegated to him by the Board of
Directors.  Executive’s duties as Chief Executive Officer and President shall
encompass the operations of the Company and the Company’s
subsidiaries.  Executive shall use his best skills and ability, consistent with
sound business practices, to faithfully and diligently perform his duties and
responsibilities hereunder.  Executive shall devote his full working time and
attention to the business of the Company and its related entities, and shall not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the rendition of such services,
either directly or indirectly, without the prior written consent of the Company;
provided that, nothing herein shall preclude Executive from (i) Executive may
serve on the Board of Directors of the Executive's employer immediately
preceding employment by the Company under this Agreement and provide such
limited consulting services necessary to assist such employer through the end of
2011 solely for the purpose of assisting in the replacement for the Executive's
previous position with such employer, (ii) continuing to serve on any board of
directors or trustees of any "not for profit" organization, (iii) being involved
in charitable activities, or (iv) managing his personal and family passive
investments; provided, further that, in each case, and in the aggregate, such
activities shall not materially conflict or interfere with the performance of
Executive's duties hereunder or conflict with his duty of loyalty and/or
fiduciary duties owed to the Company.
 
Section 4.2 Compliance with Law.  Executive agrees to comply with any and all
governmental laws, regulations, and policies in connection with his actions as
an employee of the Company.  Executive shall conduct himself in accordance with
the highest business standards as are reasonably and customarily expected of
such position.  Executive agrees to fully cooperate and participate in any
investigation conducted by the Company relating to its interests or as may be
required by applicable law.


Section 4.3 Policies and Procedures.  Executive agrees to abide by all Company
policies and procedures.  Company may issue policies, rules, regulations,
guidelines, procedures or other informational material, whether in the form of
handbooks, memoranda, or otherwise, relating to its employees and Executive
agrees to comply with all such policies applicable to Executive.
 
 
- 4 of 12 -

--------------------------------------------------------------------------------

 

 
Section 4.4 Confidential Information and Trade Secrets.  Executive acknowledges
that, as a condition of his employment hereunder, Executive agrees to execute
and abide by the Company’s confidentiality, non-disclosure, invention
assignment, and similar agreements that are presented to Executive to protect
the Company’s trade secret, proprietary and business interests, including the
Confidential Information and Trade Secrets Agreement attached to this Agreement
as Exhibit B.  Executive hereby acknowledges and agrees that such agreements
shall survive termination of employment and this Agreement and shall remain in
force following such termination regardless of the reason for the termination.
 
ARTICLE 5


TERMINATION
 
Executive’s employment relationship with the Company will terminate upon the
occurrence of one of the following defined events, which shall effect a
termination of this Agreement on the effective date of any such termination of
employment (the “Termination Date”):
 
Section 5.1 Termination for “Cause”.  The Company may immediately terminate the
Executive’s employment for “Cause” under this Agreement at any time during the
Term.
 
(a)           For purposes of this Agreement, "Cause" shall mean:
 
(i)           An act or acts of dishonesty, fraud, embezzlement, or
misappropriation of funds or proprietary information by Executive in connection
with his employment duties or responsibilities; or
 
 (ii)           Executive’s conviction of, or plea of nolo contendere to, a
felony or a crime involving moral turpitude (other than minor traffic
violations); or
 
(iii)           Executive’s material breach of his obligations under this
Agreement, including failure to perform his job duties satisfactorily or failure
to follow Company policies or any directive of the Company, if such failure or
refusal is not cured by Executive within ten (10) days after receiving written
notice of such from the Company; or
 
(iv)           Executive’s willful or gross misconduct in connection with his
employment duties.


(b)           In the event that Executive’s employment is terminated pursuant to
this Section 5.1, the Company shall pay to Executive, or his representatives,
only that portion of the Salary provided in Section 3.1 that has been earned to
the Termination Date, and any accrued but unpaid Vacation pay provided in
Section 3.7, and any expense reimbursements due and owing to Executive as of the
Termination Date.  Executive shall not be entitled to (i) any other salary,
compensation, or Severance Pay, as defined below, (ii) any bonus pursuant to
Section 3.3, nor (iii) any further vesting of the Restricted Stock Award.
 
 
- 5 of 12 -

--------------------------------------------------------------------------------

 
 
Section 5.2 Death or Disability.  The Executive’s employment under this
Agreement shall also terminate upon the occurrence of the following:  (i) the
Executive’s employment under this Agreement shall automatically terminate upon
the occurrence of the death of the Executive during the Term of this Agreement;
or (ii) notice of termination from the Company after the Executive has become
permanently disabled, or disabled for a period exceeding 120 consecutive days or
120 days calculated on a cumulative basis over any one year period during the
Term of this Agreement, such that Executive is no longer able to perform the
essential functions of his job even with reasonable accommodation pursuant to
applicable law.  In the event that Executive’s employment is terminated pursuant
to this Section 5.2, the Company shall pay to Executive, or his representatives,
only that portion of the Salary provided in Section 3.1 that has been earned to
the Termination Date, and any accrued but unpaid Vacation pay provided in
Section 3.7, and any expense reimbursements due and owing to Executive as of the
Termination Date.  Executive shall not be entitled to (i) any other salary,
compensation, or Severance Pay, as defined below, (ii) any bonus pursuant to
Section 3.3, nor (iii) any further vesting of the Restricted Stock Award.
 
Section 5.3 Termination “Without Cause".   The Company may terminate the
employment of Executive and all of the Company’s obligations hereunder at any
time during the Term “Without Cause” by giving Executive written notice of such
termination, to be effective thirty (30) days following the giving of such
written notice.  For purposes of this Agreement, “Without Cause” shall mean
termination by the Company of Executive’s employment for any reason, other than
as specified in Sections 5.1 or 5.2 hereof.   In the event the Executive’s
employment is terminated by the Company Without Cause, the Company shall
continue to be responsible to Executive for the payment of all Salary for the a
period of eighteen (18) months from the Termination Date (“Severance Period”)
payable on the Company’s usual paydays (“Severance Pay”); provided, however,
that (i) Executive shall perform his covenants, duties and obligations under
Sections 6.1 and 6.2 and (ii) within sixty (60) days of the Termination Date,
Executive executes a separation agreement that includes a general mutual release
by the Company and Executive in favor of the other and their successors,
affiliates and estates to the fullest extent permitted by law, drafted by and in
a form reasonably satisfactory to the Company and Executive, and Executive does
not revoke the mutual general release within any legally required revocation
period, if applicable.  All legally required and authorized deductions and tax
withholdings shall be made from the Severance Pay, including for wage
garnishments, if applicable, to the extent required by law.


Section 5.4 Termination by the Executive.


(a) Termination for Good Reason.  Executive may terminate his employment under
this Agreement at any time during the Term for “Good Reason”.   Executive’s
termination shall be for “Good Reason” if Executive provides written notice to
the Company of the Good Reason within ninety (90) days of the event constituting
Good Reason, and provides the Company with a period of thirty (30) days to cure
the Good Reason and the Company fails to cure the Good Reason within that
period.  For purposes of this Agreement, “Good Reason” shall mean any material
breach by the Company of this Agreement without Executive’s consent.  In the
event employment is terminated by the Executive for Good Reason, the Executive
shall be entitled to the Severance Pay for the Severance Period; provided,
however, that (i) Executive shall perform his covenants, duties and obligations
under Sections 6.1 and 6.2 and (ii) within sixty (60) days of the Termination
Date, Executive executes a separation agreement that includes a general mutual
release by the Company and Executive in favor of the other and their successors,
affiliates and estates to the fullest extent permitted by law, drafted by and in
a form reasonably satisfactory to the Company and Executive, and Executive does
not revoke the mutual general release within any legally required revocation
period, if applicable.  All legally required and authorized deductions and tax
withholdings shall be made from the Severance Pay, including for wage
garnishments, if applicable, to the extent required by law.
 
 
- 6 of 12 -

--------------------------------------------------------------------------------

 
 
(b) Termination other than for Good Reason. Executive’s employment under this
Agreement may be terminated by Executive for any reason other than for Good
Reason upon Executive providing Company with thirty (30) days’ written notice of
Executive’s voluntary termination.   In the event that Executive’s employment is
terminated pursuant to this Section 5.4(b), the Executive shall be entitled to
only that portion of the Salary provided in Section 3.1 that has been earned to
the Termination Date, and any accrued but unpaid Vacation pay provided in
Section 3.7, and any expense reimbursements due and owing to Executive as of the
Termination Date.  Executive shall not be entitled to (i) any other salary,
compensation, or Severance Pay, (ii) any bonus pursuant to Section 3.3, nor
(iii) any further vesting of the Restricted Stock Award.  The Company shall have
the option, in its sole discretion, to make the Executive's termination
effective at any time prior to the end of such notice period as long as the
Company pays the Executive all compensation due and payable under this Section
5.4(b).
 
ARTICLE 6
 
MISCELLANEOUS
 
Section 6.1 Restrictive Covenants.
 
a.           Covenants.  Executive recognizes the highly competitive nature of
the industry in which Executive is providing services to Company, and
acknowledges:  (a) Executive’s services to Company will be special and unique;
(b) Executive’s work for Company will allow Executive access to Company’s
Confidential Information, as defined in Exhibit B (“Confidential Information”);
(c) Executive’s position is such that if Executive were to work for a
competitor, Executive would inevitably disclose Confidential Information; (d)
Company would not have entered, into this Agreement and but for the covenants
and agreements contained in Section 4.4 and Section 6.1; and (e) the agreements
and covenants contained in Section 4.4 and Section 6.1 are reasonable and
necessary and are essential to protect the business and goodwill of Company.  In
order to induce Company to hire Executive and give Executive Company’s
Confidential Information, the Executive agrees as follows.
 
 
- 7 of 12 -

--------------------------------------------------------------------------------

 
 
b.           Covenant Not to Compete.  During the term of his employment and
during the 18- month period following termination of his employment for any
reason (the “Restricted Period”), the Executive shall not directly own, manage,
operate, join, control, or participate in or be connected with, as an officer,
employee, partner, stockholder or otherwise, any firm, located in China, that is
in the business of the design, manufacture, retail distribution, and/or
wholesale distribution of jewelry in the provinces of China in which the Company
operates or has made plans to operate (a “Competitive Business”) during the
Term.  Notwithstanding the foregoing, Executive may own up to 1% of the
securities in a corporation engaged in a business that competes with the
Company, provided that such securities are listed on a US national securities
exchange.
 
c.           Non-Solicitation.  During the Restricted Period, the Executive
shall not directly or indirectly through his own efforts, or otherwise, employ,
solicit to employ, or otherwise contract with, or in any way retain the services
of any person who was employed by the Company during the 18 month period prior
to the termination of Executive’s employment. Additionally, during the
Restricted Period, the Executive will not interfere with the relationship of the
Company and any of its employees and the Executive will not attempt to divert
from the Company any business in which the Company has been engaged or in which
it has begun to make plans to engage during his employment.  During the
Restricted Period, Executive also shall not directly or indirectly through his
own efforts, or otherwise, during the term of this Agreement solicit, induce, or
encourage any consultant, agent, customer, vendor, or other parties that are
conducting business with or have conducted business with the Company during the
past 18 months to (i) terminate their agency or other relationship with the
Company, (ii) render services for a Competitive Business, or (iii) cease or
decrease the amount of business they conduct or have conducted with the Company.
 
d.           Executive Acknowledgment.  Executive acknowledges that the
geographic boundaries, scope of prohibited activities, and time duration of the
preceding paragraphs are all reasonable in nature and no broader than are
necessary to protect the legitimate business interests of Company, and Executive
further acknowledges that any violation of these covenants would cause
substantial irreparable injury to Company.
 
e.           Enforcement.  The parties agree that, if a court of competent
jurisdiction finds that any term of any part of this Section 6.1 is for any
reason excessively broad in scope or duration, such term shall be construed in a
manner to enable it to be enforced to the maximum extent possible.  Further, the
covenants in this Section 6.1 shall be deemed to be a series of separate
covenants and agreements, one for each and every region of each state and
political division worldwide.  If, in any judicial proceeding, a court of
competent jurisdiction shall refuse to enforce any of the separate covenants
deemed included herein, then at the option of Company, wholly unenforceable
covenants shall be deemed eliminated from the provision hereof for the purpose
of such proceeding to the extent necessary to permit the remaining separate
covenants to be enforced in such proceeding.
 
f.           Remedies.  Executive acknowledges that the restrictions contained
in Sections 6.1 are reasonable and necessary to protect the business and
interests of Company and that any violation of these restrictions would cause
substantial irreparable injury.  Accordingly, Executive agrees that a remedy at
law for any breach of the foregoing covenants would be inadequate and that
Company, in addition to any other remedies available, shall be entitled to
obtain temporary, preliminary and/or permanent injunctive relief to secure
specific performance of such covenants and to prevent a breach or contemplated
breach of Section 4.4 or Section 6.1 without the necessity of proving actual
damage.
 
 
- 8 of 12 -

--------------------------------------------------------------------------------

 
 
Section 6.2 No Breach of Contract.  The Executive represents to the Company
that: (i) the Executive is not bound by any employment, consulting, non-compete,
confidentiality, trade secret, or similar agreement or any judgment, order, or
decree that would prevent, or be violated by, the Executive entering into this
Agreement or carrying out his duties hereunder; and (ii) the Executive
understands the Company will rely upon the accuracy and truth of the
representations and warranties of the Executive set forth herein and the
Executive consents to such reliance.
 
Section 6.3 Notices.  Any notice given under this Agreement shall be sufficient
if given in writing and personally delivered or sent by registered or certified
mail, return receipt requested, postage prepaid, to the Company at its principal
place of business or to Executive at his last known residence address.
 
Section 6.4 Governing Law.  This Agreement shall be interpreted, construed, and
governed under and according to the laws of the State of Delaware.
 
Section 6.5 Change, Modification, Waiver.  No change or modification of this
Agreement shall be valid unless it is in writing and signed by each of the
Parties hereto.  No waiver of any provision of this Agreement shall be valid
unless it is in writing and signed by the Party against whom the waiver is
sought to be enforced.  The failure of a Party to insist upon strict performance
of any provision of this Agreement in any one or more instances shall not be
construed as a waiver or relinquishment of the right to insist upon strict
compliance with such provision in the future.
 
Section 6.6 Entire Agreement.  This Agreement constitutes the entire, final and
complete and exclusive agreement between the Parties regarding the subject
matter hereof and supersedes all previous agreements or representations, whether
written, oral or implied, with respect to employment by the Company provided,
however, the Executive shall remain bound by any confidentiality, nondisclosure,
and invention assignment agreement(s) previously executed in favor of the
Company, to the extent such ancillary agreements exist.  There are no terms,
promises, representations, agreements, or understandings between the Parties
relating to the subject matter of this Agreement, which are not fully expressed
herein.
 
Section 6.7 Assignability.  This Agreement is personal in nature, and neither
this Agreement nor any part of any obligation herein shall be assignable by
Executive.  The Company shall be entitled to assign this Agreement to any
affiliate or successor of the Company that assumes the ownership or control of
the business of the Company, and the Agreement shall inure to the benefit of any
such successor or assign.
 
Section 6.8 Legal Construction.  If any one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal, or unenforceable provision had never been
contained herein.  In addition, if any court of competent jurisdiction
determines that any of the provisions set forth herein are unenforceable because
of the duration or geographic scope of such provision, such court shall have the
power to reduce the duration or scope of such provision as the case may be, to
the extent necessary to render such provision enforceable.
 
 
- 9 of 12 -

--------------------------------------------------------------------------------

 
 
Section 6.9 Compliance with IRC Section 409A.  Notwithstanding anything herein
to the contrary, (i) if at the time of Executive's termination of employment
with the Company Executive is a "specified employee" as defined in Section 409A
of the US Internal Revenue Code (the "Code"), and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six (6) months following
Executive's termination of employment with the Company (or the earliest date as
is permitted under Section 409A of the Code) and (ii) if any other payments of
money or other benefits due to Executive hereunder could cause the application
of an accelerated or additional tax under Section 409A of the Code, such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Section 409A of the Code, or otherwise such
payment or other benefits shall be restructured, to the extent possible, in a
manner, determined by the Board, that does not cause such an accelerated or
additional tax.  In the event that payments under this Agreement are deferred
pursuant to this Section 6.10 in order to prevent any accelerated tax or
additional tax under Section 409A of the Code, then such payments shall be paid
at the time specified under this Section 6.10  without any interest thereon. The
Company shall consult with Executive in good faith regarding the implementation
of this Section 6.10; provided that neither the Company nor any of its employees
or representatives shall have any liability to Executive with respect thereto.
Notwithstanding anything to the contrary herein, a termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of amounts or benefits upon or following a
termination of employment unless such termination is also a "Separation from
Service" within the meaning of Section 409A of the Code and, for purposes of any
such provision of this Agreement, references to a "resignation," "termination,"
"termination of employment" or like terms shall mean Separation from Service.
For purposes of Section 409A of the Code, each payment made under this Agreement
shall be designated as a "separate payment" within the meaning of the Section
409A of the Code. Notwithstanding anything to the contrary herein, except to the
extent any expense, reimbursement or in-kind benefit provided pursuant to this
Agreement does not constitute a "deferral of compensation" within the meaning of
Section 409A of the Code: (x) the amount of expenses eligible for reimbursement
or in-kind benefits provided to Executive during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to Executive in any other calendar year, (y) the reimbursements for
expenses for which Executive is entitled to be reimbursed shall be made on or
before the last day of the calendar year following the calendar year in which
the applicable expense is incurred, and (z) the right to payment or
reimbursement or in-kind benefits hereunder may not be liquidated or exchanged
for any other benefit.
 
Section 6.10 Resolution of Disputes – Binding Arbitration.  Pursuant to the
Federal Arbitration Act and applicable state law, the parties mutually agree
that all disputes arising out of or relating to this Agreement, the matters
covered herein, and Executive's employment with the Company shall be decided by
final and binding arbitration pursuant to the American Arbitration Association
Rules and Procedures for Employment Disputes in effect at the time.  Among the
disputes that must be submitted to arbitration are those concerning the
interpretation, enforcement or alleged breach of this Agreement, and the
termination of Executive’s employment, as well as those based on state and/or
federal civil rights and discrimination laws, and other state and/or federal
statutes, torts, and public policies, regardless of whether such disputes are
asserted against the Company or its related entities, employees or agents, or
against the Executive.  The arbitration shall be held in Delaware or other such
jurisdiction mutually agreeable by the Parties.  The decision or award of the
Arbitrator shall be issued in writing pursuant to Delaware law and shall be
final and binding on all parties, subject only to such limited review as may be
permitted or required by Delaware law.  The prevailing party shall be entitled
to recover all provable damages and other remedies that would otherwise be
available at law or equity in a civil action, including costs and fees that may
be awarded by any applicable statute.  Executive and the Company agree that the
right to take limited discovery and the right to seek injunctive or other
equitable relief in court prior to the arbitration shall be available to either
party pursuant to applicable Delaware law covering the arbitration of disputes,
but the right to pursue a civil action or seek a jury trial is waived and shall
not be available pursuant to this agreement to arbitrate all disputes.
 
 
- 10 of 12 -

--------------------------------------------------------------------------------

 
 
Section 6.11 Section Headings.  The section headings used in this Agreement are
included solely for convenience and shall not affect or be used in connection
with the interpretation of this Agreement.
 
Section 6.12 Interpretation.  This Agreement has been negotiated at arm’s length
and between and among parties sophisticated and knowledgeable in the matters
dealt with in this Agreement.  Accordingly, none of the Parties shall be
presumptively entitled to have any provisions of the Agreement construed against
any of the other Parties in accordance with any rule of law, legal decision, or
doctrine, such as the doctrine of contra proferentem, that would require
interpretation of any ambiguities in this Agreement against the party that has
drafted it.
 
 
[SIGNATURES ON FOLLOWING PAGE]
 
 
- 11 of 12 -

--------------------------------------------------------------------------------

 
 
 
WHEREFORE, the parties hereto have executed this Agreement on the dates
indicated below, to be effective as of the Effective Date, regardless of the
dates actually signed.
 
 

Dated:  June  17, 2011  FUQI INTERNATIONAL, INC.          
 
By:
/s/ Yu Kwai Chong     Name: Yu Kwai Chong    
Title:  Chairman of the Board, Authorized Signatory
         

 

Dated:  June 17, 2011   KIM K.T. PAN          
 
/s/  Kim K.T. Pan                



 
- 12 of 12 -

--------------------------------------------------------------------------------

 




EXHIBIT A


FORM OF RESTRICTED STOCK AWARD AGREEMENT
 
 
 
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
 

 
NOTICE OF GRANT OF RESTRICTED STOCK AWARD


FUQI INTERNATIONAL, INC.
2009 OMNIBUS INCENTIVE PLAN


FOR GOOD AND VALUABLE CONSIDERATION, Fuqi International, Inc. (the “Company”)
hereby grants, pursuant to the provisions of the Company’s 2009 Omnibus
Incentive Plan (the “Plan”), to the Participant designated in this Notice of
Grant of Restricted Stock Award (the “Notice”) the number of shares of the
common stock of the Company set forth in the Notice, subject to certain
restrictions as outlined below in this Notice and the additional provisions set
forth in the attached Terms and Conditions of Restricted Stock Award (the
“Agreement”).  Also enclosed is a copy of the information statement describing
important provisions of the Plan.


Participant:                                Kim K.T. Pan


Grant Date:


# of Shares of Restricted Stock:                        125,000


Purchase Price: Subject to the withholding provisions of Paragraph 5 of the
Terms and Conditions, this Restricted Stock Award does not require the
Participant to pay any purchase price or other cash consideration in connection
with the issuance or delivery of the Restricted Stock.


Vesting Schedule: Subject to the provisions contained in Paragraphs 4, 5 and 6
of the Terms and Conditions, this Restricted Stock Award shall vest, and the
applicable Restrictions set forth in the Terms and Conditions shall lapse in
accordance with the following schedule, in the event the Participant does not
have a Termination of Service prior to the applicable vesting date:
 
Date of Vesting
 
Cumulative Amount Vested
First Anniversary of Grant Date
 
25%
Second Anniversary of Grant Date
 
50%
Third Anniversary of Grant Date
 
75%
Fourth Anniversary of Grant Date
 
100%

 
Change in Control:  Accelerated vesting of any unvested portion of the
Restricted Shares shall occur in the event of a Change in Control.


Forfeiture:  The Participant’s rights in the Restricted Stock Award on which the
Restrictions have not lapsed pursuant to the vesting schedule provisions above
shall be forfeited in full in the event of the Participant’s Termination of
Service, subject to the terms and conditions of the Executive Employment
Agreement dated June 15, 2011 between Participant and the Company.


By signing below, the Participant agrees that this Restricted Stock Award is
granted under and governed by the terms and conditions of the Company’s 2009
Omnibus Incentive Plan and the attached Terms and Conditions.
 
Participant
  
  Fuqi International, Inc.                
 
 
By:
          Name:            Title:       Date:      Date:    

 
 
A-2

--------------------------------------------------------------------------------

 


TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD


These Terms and Conditions of Restricted Stock Award relates to the Notice of
Grant of Restricted Stock Award (the “Notice”) attached hereto, by and between
Fuqi International, Inc. (the “Company”), and the person identified in the
Notice (the “Participant”).
 


The Board of Directors of the Company has authorized and approved the 2009
Omnibus Incentive Plan (the “Plan”), which has been approved by the stockholders
of the Company.  The Committee has approved an award to the Participant of a
number of shares of the Company’s common stock, conditioned upon the
Participant’s acceptance of the provisions set forth in the Notice and these
Terms and Conditions within 60 days after the Notice and these Terms and
Conditions are presented to the Participant for review.  For purposes of the
Notice and these Terms and Conditions, any reference to the Company shall
include a reference to any Affiliate.


1.  
Grant of Restricted Stock.



(a)           Subject to the terms and conditions of the Plan, as of the Grant
Date, the Company grants to the Participant the number of shares of Common Stock
set forth in the Notice (the “Restricted Shares”), subject to the restrictions
set forth in Paragraph 2 of these Terms and Conditions, the provisions of the
Plan and the other provisions contained in these Terms and Conditions.  If and
when the restrictions set forth in Paragraph 2 expire in accordance with these
Terms and Conditions without forfeiture of the Restricted Shares, and upon the
satisfaction of all other applicable conditions as to the Restricted Shares,
such shares shall no longer be considered Restricted Shares for purposes of
these Terms and Conditions.


(b)           As soon as practicable after the Grant Date, the Company shall
direct that a stock certificate or certificates representing the applicable
Restricted Shares be registered in the name of and issued to the
Participant.  Such certificate or certificates shall be held in the custody of
the Company or its designee until the expiration of the applicable Restricted
Period (as defined in Paragraph 3).  On or before the date of execution of the
Notice, the Participant has delivered to the Company one or more stock powers
endorsed in blank relating to the Restricted Shares.


(c)           Except as provided in Paragraph 1(d), in the event that a
certificate for the Restricted Shares is delivered to the Participant, such
certificate shall bear the following legend (the “Legend”):


 
The ownership and transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture) of the Fuqi International, Inc. 2009 Omnibus Incentive Plan and a
Restricted Stock Award Notice entered into between the registered owner and Fuqi
International, Inc.  Copies of such Plan and Notice are on file in the executive
offices of Fuqi International, Inc.



In addition, the stock certificate or certificates for the Restricted Shares
shall be subject to such stop-transfer orders and other restrictions as the
Company may deem advisable under the rules, regulations, and other requirements
of the Securities and Exchange Commission, any stock exchange upon which the
Common Stock is then listed, and any applicable federal or state securities law,
and the Company may cause a legend or legends to be placed on such certificate
or certificates to make appropriate reference to such restrictions, including
but not limited to the Securities Act restrictive legend referenced in Paragraph
2(b), below.
 
 
A-3

--------------------------------------------------------------------------------

 

 
(d)           As soon as administratively practicable following the expiration
of the Restricted Period without a forfeiture of the Restricted Shares, and upon
the satisfaction of all other applicable conditions as to the Restricted Shares,
including, but not limited to, the payment by the Participant of all applicable
withholding taxes, the Company shall deliver or cause to be delivered to the
Participant a certificate or certificates for the applicable Restricted Shares
which shall not bear the Legend.


2.  
Contractual and Securities Act Restrictions.



(a)           The Participant shall have all rights and privileges of a
stockholder as to the Restricted Shares, including the right to vote and receive
dividends or other distributions with respect to the Restricted Shares, except
that the following restrictions shall apply:


 
(i)  the Participant shall not be entitled to delivery of the certificate or
certificates for the Restricted Shares until the expiration of the Restricted
Period without a forfeiture of the Restricted Shares and upon the satisfaction
of all other applicable conditions;



 
(ii)  none of the Restricted Shares may be sold, transferred, assigned, pledged
or otherwise encumbered or disposed of during the Restricted Period applicable
to such shares, except as provided in Section 7.02(c) of the Plan or as
otherwise permitted by the Committee in its sole discretion or pursuant to rules
adopted by the Committee in accordance with the Plan; and



 
(iii)  all of the Restricted Shares shall be forfeited and returned to the
Company and all rights of the Participant with respect to the Restricted Shares
shall terminate in their entirety on the terms and conditions set forth in
Paragraph 4.



(b)           The Participant acknowledges and agrees that the Restricted Shares
have not been registered under the Securities Act of 1933, as amended (the
"Securities Act"), and may not be offered, sold or otherwise transferred unless
such securities are included in an effective registration statement under the
Securities Act or an opinion of counsel has been delivered to the effect that
registration of such securities is not required.  A restrictive legend under the
Securities Act will be placed on the stock certificate(s) representing the
Restricted Shares confirming the foregoing US federal law restrictions. As a
condition to receipt of the Restricted Shares, the Participant represents that
he is an “accredited investor” as such term is defined in Rule 501 of Regulation
D promulgated under the Securities Act.  The Participant has been furnished or
given access by the Company with or to all information regarding the Company
respective financial conditions and results of operations which he had requested
or desired to know; that all documents which could be reasonably provided have
been made available for his inspection and review; that he has been afforded the
opportunity to ask questions of and receive answers from the Company.  The
Participant acknowledges receipt of such financial and other information that
the Participant deems sufficient to understand the investment risks related to
holding the Restricted Shares, and that he is able to bear the economic risk of
an investment in the Restricted Shares.
 
 
A-4

--------------------------------------------------------------------------------

 

 
(c)           Any inaccurate representation above or any attempt to dispose of
Restricted Shares or any interest in the Restricted Shares in a manner contrary
to the restrictions set forth in these Terms and Conditions shall be void and of
no effect.


3.  
Restricted Period and Vesting.  The “Restricted Period” is the period beginning
on the Grant Date and ending on the date the Restricted Shares, or such
applicable portion of the Restricted Shares, are deemed vested under the
schedule set forth in the Notice.  The Restricted Shares shall be deemed vested
and no longer subject to forfeiture under Paragraph 4 in accordance with the
vesting schedule set forth in the Notice or earlier, if specified in the Notice,
in the event of a Change in Control.



4.  
Forfeiture.



(a)           Subject to Paragraph 6 below and the Executive Employment
Agreement dated June 15, 2011 between the Participant and the Company, if during
the Restricted Period (i) the Participant incurs a Termination of Service,
(ii) there occurs a material breach of the Notice or these Terms and Conditions
by the Participant or (iii) the Participant fails to meet the tax withholding
obligations described in Paragraph 5(b), all rights of the Participant to the
Restricted Shares that have not vested in accordance with Paragraph 3 as of the
date of such termination shall terminate immediately and be forfeited in their
entirety.


(b)           In the event of any forfeiture under this Paragraph 4, the
certificate or certificates representing the forfeited Restricted Shares shall
be canceled to the extent of any Restricted Shares that were forfeited.


5.  
Withholding.



(a)           The Committee shall determine the amount of any withholding or
other tax required by law to be withheld or paid by the Company with respect to
any income recognized by the Participant with respect to the Restricted Shares.


(b)           The Participant shall be required to meet any applicable tax
withholding obligation in accordance with the provisions of Section 11.05 of the
Plan.


(c)           Subject to any rules prescribed by the Committee, the Participant
shall have the right to elect to meet any withholding requirement (i) by having
withheld from this Award at the appropriate time that number of whole shares of
common stock whose fair market value is equal to the amount of any taxes
required to be withheld with respect to such Award, (ii) by direct payment to
the Company in cash of the amount of any taxes required to be withheld with
respect to such Award or (iii) by a combination of shares and cash.


6.  
Committee Discretion.  Notwithstanding any provision of the Notice or these
Terms and Conditions to the contrary, the Committee shall have discretion under
the Plan to waive any forfeiture of the Restricted Shares as set forth in
Paragraph 4, the Restricted Period and any other conditions set forth in the
Notice or these Terms and Conditions.

 
 
A-5

--------------------------------------------------------------------------------

 

 
7.  
Defined Terms.  Capitalized terms used but not defined in the Notice and
Agreement shall have the meanings set forth in the Plan, unless such term is
defined in any Employment Agreement between the Participant and the Company or
an Affiliate.  Any terms used in the Notice and Agreement, but defined in the
Participant’s Employment Agreement are incorporated herein by reference and
shall be effective for purposes of the Notice and these Terms and Conditions
without regard to the continued effectiveness of the Employment Agreement.



8.  
Nonassignability.  The Restricted Shares may not be sold, assigned, transferred
(other than by will or the laws of descent and distribution, or to an inter
vivos trust with respect to which the Participant is treated as the owner under
Sections 671 through 677 of the Code), pledged, hypothecated, or otherwise
encumbered or disposed of until the restrictions on such Shares, as set forth in
the Notice and Agreement, have lapsed or been removed.



9.  
Participant Representations.  The Participant hereby represents to the Company
that the Participant has read and fully understands the provisions of the
Notice, these Terms and Conditions and the Plan and the Participant’s decision
to participate in the Plan is completely voluntary.  Further, the Participant
acknowledges that the Participant is relying solely on his own advisors with
respect to the tax consequences of this restricted stock award.



10.  
Regulatory Restrictions on the Restricted Shares.  Notwithstanding any other
provision of the Plan, the obligation of the Company to issue Restricted Shares
under the Plan shall be subject to all applicable laws, rules and regulations
and such approval by any regulatory body as may be required.  The Company
reserves the right to restrict, in whole or in part, the delivery of the
Restricted Shares pursuant to these Terms and Conditions prior to the
satisfaction of all legal requirements relating to the issuance of such shares,
to their registration, qualification or listing or to an exemption from
registration, qualification or listing.



11.  
Miscellaneous.




 
11.1  
Notices.  All notices, requests, deliveries, payments, demands and other
communications which are required or permitted to be given under these Terms and
Conditions shall be in writing and shall be either delivered personally or sent
by registered or certified mail, or by private courier, return receipt
requested, postage prepaid to the parties at their respective addresses set
forth herein, or to such other address as either shall have specified by notice
in writing to the other.  Notice shall be deemed duly given hereunder when
delivered or mailed as provided herein.




 
11.2  
Waiver.  The waiver by any party hereto of a breach of any provision of the
Notice or these Terms and Conditions shall not operate or be construed as a
waiver of any other or subsequent breach.




 
11.3  
Entire Agreement.  These Terms and Conditions, the Notice and the Plan
constitute the entire agreement between the parties with respect to the subject
matter hereof.




 
11.4  
Binding Effect; Successors.  These Terms and Conditions shall inure to the
benefit of and be binding upon the parties hereto and to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives.  Nothing in these Terms and Conditions, express or implied, is
intended to confer on any person other than the parties hereto and as provided
above, their respective heirs, successors, assigns and representatives any
rights, remedies, obligations or liabilities.

 
 
A-6

--------------------------------------------------------------------------------

 
 

 
11.5  
Governing Law.  The Notice and these Terms and Conditions shall be governed by
and construed in accordance with the laws of the State of Delaware.




 
11.6  
Headings.  The headings contained herein are for the sole purpose of convenience
of reference, and shall not in any way limit or affect the meaning or
interpretation of any of the terms or provisions of these Terms and Conditions.




 
11.7  
Conflicts; Amendment.  The provisions of the Plan are incorporated in these
Terms and Conditions in their entirety.  In the event of any conflict between
the provisions of these Terms and Conditions and the Plan, the provisions of the
Plan shall control.  The Agreement may be amended at any time by written
agreement of the parties hereto.




 
11.8  
No Right to Continued Employment.  Nothing in the Notice or these Terms and
Conditions shall confer upon the Participant any right to continue in the employ
or service of the Company or affect the right of the Company to terminate the
Participant’s employment or service at any time.




 
11.9  
Further Assurances.  The Participant agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of the Notice and these Terms and Conditions and the Plan.



 
A-7

--------------------------------------------------------------------------------

 


FUQI International, Inc.
Confidential Information and Trade Secrets Agreement


As an executive of Fuqi International, Inc. and/or its subsidiaries and
affiliates (collectively the "Company"), the undersigned Executive understands
that the business in which the Company is engaged is highly competitive and that
Executive will be given access to and become acquainted with Confidential
Information (as defined below). Executive understands that maintaining the
confidentiality of all such information is critically important to the Company.
Therefore, in consideration of Executive’s employment or continued employment
with the Company, including but not limited to this Agreement being entered into
as a condition to the Employment Agreement enter into by the Company and
Executive, Executive agrees as follows:


1.           Executive Obligations.  During Executive’s employment with Company,
Company will provide Executive with Confidential Information (as defined below)
and Executive acknowledges that Confidential Information is Company’s sole and
exclusive property.  Executive acknowledges and agrees that Executive will
occupy a position of trust and confidence with respect to Company’s affairs and
business and the Confidential Information.  Executive acknowledges and agrees
that the interests afforded protection by this Agreement are Company’s
legitimate business interests, deserving of legal protection.  Executive agrees
to take the following steps to preserve the confidential and proprietary nature
of Confidential Information during Executive’s employment with Company and for a
period of five (5) years thereafter:


a.           Non-Disclosure.  Executive will not use, misappropriate, or
disclose any Confidential Information, directly or indirectly, to any other
person, or use Confidential Information in any way, except as is required in the
course of his employment with Company.  Executive further agrees that
Confidential Information includes information or material received by Company
from others and intended by Company to be kept in confidence by its recipients.


b.           Disclosure Prevention.  Executive shall use his best efforts and
take all reasonable precautions to prevent inadvertent or accidental disclosure
of Confidential Information to any third party.


c.           Removal of Material.  Executive acknowledges and agrees that all
Confidential Information, whether prepared by Executive (either alone or in
cooperation with others) or otherwise coming into Executive’s possession, shall
remain the exclusive property of Company.  Executive will not remove any
Confidential Information from Company’s premises except for use in Company’s
business.


d.           Return All Materials.  Executive will return to Company all
Confidential Information and materials, and all copies thereof, whether written
in a fixed media or otherwise, at any time upon Company’s request including,
among other things, any hardware loaned to him/her by Company.  Additionally,
without such request, upon the termination of the employment, Executive
expressly agrees to return to Company all Confidential Information and
materials, and any and all copies thereof, whether prepared by them or otherwise
coming into his possession.  Executive agrees not to retain any copies of any
Confidential Information and materials after his termination of employment for
any reason whatsoever.


2.           Definition of Confidential Information.  The following materials,
whether having existed, now existing, or to be developed or created during the
time of the undersigned Executive’s employment by Company constitute
Confidential Information:


a.           Intellectual Property; Software and Hardware.  All information
relating to existing trade secrets, intellectual property, software, hardware
and products, whether owned or licensed by the Company, and intellectual
property, hardware and software in various stages of research and development
which are not generally known to the public or within the industry in which the
Company competes (such as know-how, work product, work processes, analyses,
design specifications, algorithms, technical formulas, engineering data,
benchmark test results, methodologies, procedures, techniques, and information
processing processes) and the records of such information (such as drawings,
specification sheets, design notes, source code, object code, load modules,
schematics, flow charts, logic diagrams, procedural diagrams, coding sheets,
work sheets, documentation, annotations, printouts, studies, manuals, proposals
and any other written, electronic, digital or machine readable expressions of
such information).
 
 
B-1

--------------------------------------------------------------------------------

 
 
b.           Business Procedures.  All information concerning or relating to the
way in which Company conducts its business which is not generally known to the
public (such as internal business procedures, controls, plans, licensing
techniques and practices, supplier/contractor/vendor pricing and other related
information, costing formulas and procedures, computer system passwords and
other computer security controls, financial information, information supplied by
customers of Company and employee data) and the records of such information
(such as check lists, samples, services and operational manuals, contracts,
proposals, print-outs, correspondence, forms, listings, ledgers, financial
statements, financial reports, financial and operational analyses, financial and
operational studies, management reports of every kind, databases, employment
records pertaining to employees other than Executive, and any other written,
electronic, digital or machine-readable expressions of such information).


c.           Marketing and Business Plans and Customer Lists.  All information,
which is not generally known to the public or within the industry in which
Company competes, pertaining to Company’s marketing and business plans and
strategies; forecasts and projections; marketing practices, procedures and
policies; financial data; discounts; margins; costs; credit terms; pricing
practices, procedures, formulas and policies; goals and objectives; quoting
practices, procedures and policies; and customer data including customer lists,
contracts, representatives’ requirements and needs, specifications, data
provided by or about prospective existing or past customers and contract terms
applicable to such customers, and the records of such information (such as
agreements, customer lists, printouts, databases, marketing plans, marketing
reports, strategic business plans, marketing analyses and management reports,
listings of potential customers and leads, vendors/suppliers and their contact
information, and any other written, electronic, digital or machine-readable
expressions of such information).


d.           Not Generally Known.  Any information relating to Company’s
business in addition to the foregoing which is not generally known to the public
or within the industry in which Company competes which gives Company any
advantage over its competitors, and the records of such information in any
tangible form, whether written, electronic, digital or machine-readable in
nature, is considered Confidential Information.


e.           General Knowledge. Information publicly available or generally
known within the industry in which Company competes (other than information that
has become public available as a result of a breach of Executive’s
confidentiality obligations) is not considered Confidential Information.


[SIGNATURE PAGE TO FOLLOW]
 
 
B-2

--------------------------------------------------------------------------------

 
 
I UNDERSTAND THIS CONFIDENTIAL INFORMATION AND TRADE SECRETS AGREEMENT AND AGREE
TO ABIDE BY ALL OF ITS TERMS.


IN WITNESS WHEREOF, the undersigned Executive hereby executes this Agreement.




Executive






__________________________________


Print Name: _________________________                                


Date: ______________________________
 
 
 
B-3

--------------------------------------------------------------------------------

 